Title: Abigail Adams to John Adams, 15 December 1795
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Quincy December 15 1795
          
          This is the Sixteenth Day since you left me, and I have not yet heard a word from You. I hope tomorrows post will bring me a Letter. I wrote you on the 10th. the Day before yesterday Was the first

Winter Weather We have had, a pretty severe snow storm lasted through the Day. it fell moist & the rain the Day before renders it bad for wheels & worse for a Sled. the Weather is so moderate to day that it will run fast. our people got the clover all coverd on saturday. Yesterday Deacon French calld to Setle his account, and his conscience not only permitted him to take the 4/6 pr Day but to Charge 16 shillings in addition for his plow. I paid him 45 Dollors wanting two shillings. You have seen no Doubt the Federilism of Govr Gilman in New hampshire. Maryland too has manifested their Approbation, and even Virginia was almost persuaded. they comprehend the absurdity of it is, and it is not, or I do not conceive how they could approve of the Presidents conduct, and approve of their senators conduct too. I am all impatience for the Presidents speach O for Authority, and I would humble all Jacobinical Wretches in the Dust. I may safely say this Since France their great exampler has done so. I long to hear from our Dear Children abroad. we have not been so long Since their arrival as now, without hearing from them
          Let me hear as often as possible from you, and write me all the News you will venture upon.
          My best regards to all inquiring Friends / from Your ever affectionate
          
            Abigail Adams
          
          
            Mrs Brisler and Family are well. she is here to day and desires to be rememberd to her Husband—
          
        